Citation Nr: 0716013	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  96-46 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for chronic prostatitis with urinary tract infection.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for anxiety with obsessive compulsive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran has verified active military service from May 
1986 to October 1986 and from February 1993 to April 1996.  
There are also unverified periods of Reserve duty between 
1985 and 1993.  This matter is now before the Board of 
Veterans' Appeals (Board) pursuant to adverse rating 
decisions issued by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Appeal to the Board was perfected.  

In a January 30, 2007 letter, the veteran was informed that 
the Veterans Law Judge (VLJ) who conducted the October 2003 
hearing was no longer employed by the Board, and that the 
veteran had a right to another Board hearing, as the law 
requires that the VLJ who conducts a hearing on an appeal 
must participate in the decision made.  The letter informed 
the veteran that if no response was received within 30 days, 
the Board would assume that he does not desire an additional 
hearing.  As the veteran did not respond to the letter, the 
Board will proceed accordingly.  

In an October 1997 statement in support of claim, and again 
in a February 1999 VA Form 21-4138, the veteran appears to be 
making a claim for service connection for insomnia/chronic 
sleep impairment.  Also, in a January 2006 presentation to 
the Board, the veteran's representative raised the issue of 
service connection for erectile dysfunction.  These matters 
are REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected chronic prostatitis with 
urinary tract infection does not require an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day.  


2.  The veteran's service-connected anxiety with obsessive 
compulsive disorder does not cause occupational and social 
impairment with reduced reliability and productivity; 
occupation and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; or total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 40 
percent for service-connected chronic prostatitis with 
urinary tract infection have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Code 7527 
(2006).  

2.  The criteria for an initial evaluation greater than 30 
percent for service-connected anxiety with obsessive 
compulsive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
ratings assigned for service-connected chronic prostatitis 
with urinary tract infection and anxiety with obsessive 
compulsive disorder.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support the 
assignment of different percentage ratings during the period 
in question for either of these disabilities.  

Service connection for acute chronic prostatitis with urinary 
tract infection was granted with a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7527, 
effective April 23, 1996.  See July 1996 rating decision.  
Service connection for anxiety with obsessive compulsive 
disorder was granted with a 10 percent evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400, effective February 
3, 1998.  See February 1999 rating decision.  The veteran 
filed a timely notice of disagreement (NOD) regarding both 
these rating decisions.  See August 1996 and April 1999 NODs.  

The rating assigned for acute chronic prostatitis with 
urinary tract infection was subsequently increased on two 
occasions, first to 20 percent and then to 40 percent, both 
effective April 23, 1996.  See June 1997 and February 1999 
rating decisions.  An increase to 30 percent was assigned for 
anxiety with obsessive compulsive disorder, effective 
February 3, 1999.  See October 1999 rating decision.  Despite 
these increases, the veteran's appeal remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The veteran's chronic prostatitis with urinary tract 
infection is rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2006), which provides that prostate gland injuries, 
infections, hypertrophy, and post-operative residuals are to 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  The evidence of record indicates 
that the veteran complains of occasional dysuria, difficulty 
voiding, occasional incontinence, and nocturia; it also 
reveals that the veteran has suffered from recurrent urinary 
tract infections.  Despite the evidence of recurrent urinary 
tract infections, the Board finds voiding dysfunction to be 
the predominant symptom of the veteran's service-connected 
disability and will rate as such.  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  The only rating in excess of 40 
percent under these criteria is a 60 percent evaluation for 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  There are 
no ratings in excess of 40 percent under the criteria for 
urinary frequency or obstructed voiding.  38 C.F.R. § 4.115a 
(2006).  

The veteran underwent VA compensation and pension (C&P) 
cystitis, bladder calculi, bladder injury, prostate, surgical 
residual examination in October 1996.  The veteran reported 
that his urological problems began in 1993 as nocturia on 
order of four to five times per night, that he had been 
diagnosed with prostatitis in July 1995, and that he had 
undergone surgery in August 1995.  He noted hematuria with 
strenuous exertion after the procedure.  The veteran reported 
that he has had six to seven urinary tract infections since 
the onset of symptoms in 1993.  He indicated some problems 
related to attaining erection and ejaculation and reported 
that it sometimes appears as though his urine contains 
ejaculate.  The veteran also raised the question of whether 
he is able to completely empty his bladder, stating that he 
will urinate and then be able to further urinate some few 
minutes later.  He noted that he urinates up to eight times 
per day and an additional five to six times at night.  He did 
not indicate suffering from significant hesitation and 
described his ability to urinate within approximately ten 
seconds of standing at the toilet, though he did note some 
dribbling at the end of his stream.  Subjective complaints 
included a sensation of fullness involving the bottom of his 
penis, some pain involving his left groin, and urologic 
symptoms as described above.  The veteran denied painful 
urination but did note that he must push with his abdominal 
wall in order to urinate.  He also indicated suffering one 
episode of urinary incontinence post-operatively with none 
since then.  There was no indication that he required pads or 
appliances.  

The veteran underwent a VA C&P genitourinary examination in 
June 1998.  He reported suffering from occasional mild 
dribbling and urge incontinence.  The veteran indicated that 
he had approximately three documented urinary tract 
infections during the year prior, although the examiner 
indicated this was difficult to ascertain from his charts.  
He indicated that he suffers from urinary frequency both 
during the day and at night, voiding approximately ten times 
during the day and approximately every hour at night.  After 
thorough questioning, the veteran asserted that he was waking 
up to urinate, although there was some question as to whether 
he was waking up and then simply urinating.  The veteran 
described his need to urinate as a pain deep in his penis 
that is somewhat resolved with urination, although he only 
urinates a small amount at a time.  He reported that holding 
his urine for a period of time becomes somewhat painful and 
causes him to become nervous.  The examiner reported that a 
digital rectal examination revealed a benign prostate, that a 
cystoscopy and intravenous pyelogram done in February 1998 
was within normal limits, and that a retrograde urethrogram 
was negative for any urethral stricture disease.  There was 
no indication that the veteran required pads or an appliance.  

The veteran underwent another VA C&P genitourinary 
examination in September 2006.  He denied lethargy, weakness, 
anorexia, and unstable weight during the last year.  The 
veteran reported suffering from urinary frequency during the 
day, voiding at least every hour (and often less) for a total 
of approximately 25 times while awake, as well as nocturia, 
voiding six times during the night.  He also reported urinary 
hesitancy (needs to sit to urinate), a fair stream (but has 
to strain to urinate), occasional dysuria, and rare urge 
incontinence.  The veteran indicated that he wears a pad 
everyday that needs to be changed daily and also reported 
having leakage about twice per week; he denied requiring an 
appliance.  The veteran reported suffering from recurrent 
urinary tract infections, indicating that he has foul 
smelling urine and bladder pain, which occurs about once per 
month.  He indicated that he does not seek treatment and 
denied being hospitalized for any urinary tract disease.  The 
veteran reported a renal stone passing spontaneously seven 
months prior but denied any bladder stones or acute 
nephritis.  He has not required catheterization, diet 
therapy, or any invasive or non-invasive procedures.  The 
veteran reported that his disability limits his activities of 
daily living and also affects his usual occupation because he 
always has to be around a bathroom and has had to alter his 
schedule around urination.  

The evidence of record does not support the veteran's claim 
for increased rating for service-connected chronic 
prostatitis with urinary tract infection, as the evidence 
does not support a conclusion that the veteran requires the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than four times a day.  The Board 
acknowledges the lay statements submitted to support the 
veteran claim, which all detail the frequent rest room visits 
made by the veteran but are devoid of any reference to 
whether the veteran requires the use of an appliance or 
absorbent materials.  See statements received in July 1997 
and August 2006; October 2005 statement.  The Board also 
acknowledges that the veteran reported wearing diapers due to 
bladder incontinence as early as February 2002, but he did 
not indicate at that time needing to change the diaper more 
than four times each day.  See VA psychiatry outpatient 
treatment note.  The veteran testified in October 2003 that 
he has been prescribed adult diapers that require changing 
more than four times per day.  Although the medical evidence 
of record does indicate that the veteran has been prescribed 
undergarment belt-less wings, it does not corroborate the 
veteran's testimony regarding the number of times that he 
needs to change them per day.  See VA treatment records, 
e.g., April 8, 2003 listing of prescription of 30 
undergarment beltless wings for 30 days.  In fact, the most 
recent evidence, from the September 2006 examination, 
indicates that the veteran wears a pad everyday that he 
changes daily - rather than more than four times per day - 
and does not require an appliance.  See September 2006 
examination report.  The Board concludes that, despite the 
veteran's one reference to changing the diaper more than four 
times per day, the preponderance of the evidence does not 
support a conclusion that the veteran's service-connected 
disability requires the wearing of absorbent materials that 
must be changed more than four times a day, and increased 
rating is not warranted.  

The veteran's anxiety with obsessive compulsive disorder is 
rated as generalized anxiety disorder under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2006), which provides a 
General Rating Formula for Mental Disorders.  Pursuant to 
this formula, ratings in excess of 30 percent are provided 
for occupational and social impairment with reduced 
reliability and productivity (50 percent); occupation and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
(70 percent); or total occupational and social impairment 
(100 percent).  

The veteran underwent a VA C&P mental disorders examination 
in June 1998.  He presented a letter from his psychiatrist at 
the VA Medical Center (VAMC) in Bay Pines that explained she 
was treating him with an Axis I diagnosis of anxiety disorder 
with obsessive thoughts.  The examiner reported that the 
veteran's genitourinary problems have caused difficulty 
sleeping and have left the veteran with no interest in 
activities he used to enjoy, such as playing the guitar and 
listening to music.  The veteran indicated that he has no 
energy, poor concentration, is easily agitated, and has been 
told he stares into space.  He also reported feeling constant 
muscle tension when he lies down to sleep, has racing 
thoughts, and finds himself very quickly fatigued and 
constantly worrying about his urination.  The veteran 
indicated that he attempts to suppress his persistent 
thoughts about urination but is unable to do so and realizes 
that this is not normal.  A mental status examination 
revealed that the veteran appeared to be in marked distress 
and worried with depressed mood and restricted affect.  His 
speech was within normal limits; thought content was negative 
for auditory and visual hallucinations; there were no 
homicidal or suicidal ideations; no flight of ideas; ideas or 
reference of delusion; abstract reasoning was intact; 
concentration was fair; and insight and judgment were good.  
The veteran was diagnosed with anxiety disorder, generalized 
anxiety disorder, obsessive compulsive disorder.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.  

The veteran underwent a VA C&P post-traumatic stress disorder 
(PTSD) examination in July 1998.  The examiner reported that 
the results of testing were not considered valid due to the 
excessive endorsement of psychopathology by the veteran and 
because the profile was an over-exaggeration of 
symptomatology by the veteran.  At the time of the 
examination, the veteran was alert and oriented to all 
spheres and denied any impairment of thought process, 
delusions, hallucinations, or suicidal or homicidal thinking.  
He identified obsessive or ritualistic behavior that 
interferes with his daily activities, including work, and the 
examiner indicated that this represents an obsessive 
compulsive disorder.  The veteran did not endorse significant 
symptoms of increased arousal, persistent re-experience of 
any trauma, or persistent avoidance of any stimuli associated 
with trauma.  The examiner indicated that it was highly 
likely that the observed emotional state reflects a diagnosis 
of obsessive compulsive disorder and the veteran was 
diagnosed with such.  Another GAF score of 65 was assigned.   

The veteran underwent a VA C&P mental disorders examination 
in June 2000.  He reported feeling frustrated that he was so 
young and had so many problems to deal with.  He indicated 
that he gets up and leaves work at times because he just does 
not want to be there, but did report that his work has tried 
to accommodate him by changing his role, which occurred in 
November 1998, and changing his hours.  At first he indicated 
the role change resulted from his complaints of needing to 
use the bathroom a lot, but then reported that he began 
taking things from the canteen.  The veteran contended that 
he was always tired and felt like he never rests, and 
reported that this was causing problems with his wife.  A 
mental status examination revealed that the veteran appeared 
anxious with depressed mood.  His speech was within normal 
limits; thought content was negative for homicidal ideation, 
intent or plan; he denied any delusions; concentration and 
memory were intact; and insight and judgment appeared fair to 
good.  The veteran was diagnosed with generalized anxiety 
disorder and obsessive compulsive disorder and, once again, a 
GAF score of 65 was assigned.  The examiner indicated that 
the veteran was reporting essentially very similar symptoms 
as he experienced during the June 1998 examination.  

The veteran more recently underwent a VA C&P mental disorders 
examination in September 2006.  He denied being hospitalized 
for psychiatric reasons but reported receiving outpatient 
care and suffering from moderate to severe psychiatric 
symptoms on a daily basis with no remissions.  The veteran 
indicated that he was employed at the C&P office at the Bay 
Pines VAMC and denied losing any time from work over the past 
year.  He described his social impairment as moderate.  A 
mental status examination revealed no impairment of thought 
process or communication; no delusions or hallucinations; no 
inappropriate behavior; no suicidal or homicidal thoughts; no 
indication of memory loss or impairment; no irrelevant, 
illogical or obscure speech patterns; and the rate and flow 
of his speech was normal.  

The examiner noted that the veteran was able to maintain 
minimal personal hygiene and perform basic activities of 
daily living.  He has obsessive compulsive disorder and has 
had it for many years, which is manifested by his compulsive 
need to go to the bathroom to urinate more than his medical 
problem would indicate and his constant obsession about going 
to the bathroom.  The veteran reported not leaving his home 
without going to the bathroom first, going again once he 
arrives at any store and again prior to leaving, and once 
more upon his return home.  He also indicated that he goes to 
work an hour early and stays an hour late to be sure he has 
enough time to do his work in spite of his constant bathroom 
breaks.  The fact that he obsesses and compulsively goes to 
the bathroom limits the amount of things he can do with his 
children, such as going to the movies.  The veteran does not 
suffer from panic attacks but does have impaired impulse 
control, which creates a depressed mood, and he also suffers 
from sleep impairment.  The examiner also noted that the 
veteran exhibited a depressed mood but no other mood or 
anxiety symptoms.  The veteran was diagnosed with obsessive 
compulsive disorder and was assigned a GAF score of 62.  The 
examiner noted that the veteran has moderate social and 
occupational dysfunction secondary to his obsessive 
compulsive disorder and reported that the GAF score is 
completely related to his obsessive compulsive disorder, 
which is linked to his prostatitis.  

The evidence of record does not support the veteran's claim 
for increased rating for service-connected anxiety with 
obsessive compulsive disorder.  The Board acknowledges that 
the veteran's psychological disability has created problems 
for him in the work environment due to his constant need to 
use the restroom.  See statements received in July 1997 and 
August 2006; October 2005 statement; email correspondence 
between veteran and former employer submitted in September 
1998.  The Board also acknowledges the fact that the veteran 
is on medication to control this disability and has submitted 
information regarding his absences from work.  See March 2000 
statement in support of claim with leave information from 
January 1997 to March 2000; leave information from January 
2005 to October 2005; October 2003 hearing transcript.  
Despite these problems, the veteran has been able to maintain 
employment since service connection was originally granted.  

The Board also acknowledges the GAF scores of 62 and 65 that 
have been assigned to the veteran, which represent mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  Although 
the veteran reported problems between him and his wife, the 
more recent evidence indicates that their relationship has 
improved.  See e.g., June 2000 and September 2006 VA 
examination reports; December 2005 VA mental health clinic 
follow up.  

In light of the foregoing, and in the absence of evidence 
that the veteran suffers from, at a minimum, occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, an 
increased rating for anxiety with obsessive compulsive 
disorder is not warranted.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claims.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claim for increased 
rating for chronic prostatitis with urinary tract infection 
originates from a July 1996 rating decision; the claim for 
increased rating for anxiety with obsessive compulsive 
disorder arises from a February 1999 rating decision.  It is 
acknowledged that the veteran was not provided with section 
5103(a) notice concerning these claims until after the 
issuance of the rating decisions that are the subject of this 
appeal.  The claims, however, were filed before the current 
section 5103(a) notice requirement became effective in 
November 2000 and stem from the veteran's notices of 
disagreement, which are subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  Moreover, both issues were remanded in 
August 2004 in order to effect compliance with the duties to 
notify and assist.  

Pursuant to the remand, the veteran was informed of what 
evidence was necessary to support his claims for increased 
rating; that the RO would assist him in obtaining additional 
information and evidence; of the responsibilities on both his 
part and VA's in developing the claims; and of the need to 
provide any evidence in his possession pertinent to the 
claims.  See September 2005 letter.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187.  
The veteran was also provided notice as to the appropriate 
disability rating and effective date of any grant of service 
connection in a June 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and VA medical records have 
been obtained and he was given several appropriate VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 40 percent for chronic prostatitis with 
urinary tract infection is denied.  

A rating in excess of 30 percent for anxiety with obsessive 
compulsive disorder is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


